United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 02-3775
                                ___________

T. W. Johnson,                          *
                                        *
             Appellee,                  *
                                        *
       vs.                              *
                                        *
Natalie Jones, Correctional Officer,    * Appeals from the United States
East Arkansas Regional Unit, ADC;       * District Court for the Eastern
Patricia Stokes, Correctional Officer,  * District of Arkansas.
East Arkansas Regional Unit, ADC;       *
Jamaal Davenport, Correctional          *
Officer, EARU, ADC (Originally sued *
as Davenport),                          *
                                        *
             Appellants.                *
                                   ___________

                                No. 02-3983
                                ___________

James Charles Fudge,                   *
                                       *
            Appellee,                  *
                                       *
      vs.                              *
                                       *
Larry Norris, Director, Arkansas       *
Department of Correction; Ray Hobbs, *
Assistant Deputy Director, Arkansas    *
Department of Correction; R. L. Toney, *
Warden, Varner Unit, ADC; James           *
Banks, Assistant Warden, Varner Unit,     *
ADC; S. O'Neal, Mr., Captain, Varner      *
Super Max, ADC,                           *
                                          *
             Appellants.                  *
                                     ___________

                              Submitted: June 13, 2003

                                   Filed: August 21, 2003
                                    ___________

Before MELLOY, BEAM, and SMITH, Circuit Judges.
                           ___________

BEAM, Circuit Judge.

      In these cases, we decide whether, under 42 U.S.C. § 1997e(a), an inmate's
complaint must be dismissed when the inmate fails to exhaust all administrative
remedies prior to filing suit, but exhaustion is completed at the time the district court
renders its opinion on a motion to dismiss. We affirm the district courts'1 refusal to
dismiss in each instance.

I.    BACKGROUND

      In 2001, Appellees Johnson and Fudge, inmates in the Arkansas Department
of Correction, filed separate complaints in the District Court for the Eastern District
of Arkansas, Helena Division and Pine Bluff Division respectively. The substantive
nature of the claims asserted by each inmate is not relevant to this appeal except that


      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas and the Honorable Stephen M. Reasoner, United States District
Judge for the Eastern District of Arkansas.

                                          -2-
the nature of the claims subject them to compliance with 42 U.S.C. § 1997e(a).
Suffice it to say that at the time each inmate filed his district court complaint, he had
not yet exhausted all available administrative remedies.2 However, by the time the
district court ruled upon the respective defendants' motions to dismiss based upon
each inmate's failure to exhaust, exhaustion had occurred. Therefore, because the
inmate exhausted his remedies prior to the district courts' ruling on the motion to
dismiss, the motions were denied. Appellants argue on appeal that the district courts
erred because 42 U.S.C. § 1997e(a) requires that an inmate exhaust all available
administrative remedies regarding the allegations in his complaint prior to filing suit.



II.   DISCUSSION

      We review the district courts' findings of fact under the clearly erroneous
standard and the conclusions of law de novo. Walker v. Maschner, 270 F.3d 573, 576
(8th Cir. 2001).

      The complaints filed by Johnson and Fudge are governed by 42 U.S.C. §
1997e(a) as amended by the Prison Litigation Reform Act of 1995, Pub. L. No. 104-
34, 110 Stat. 1321-71 (PLRA), which addresses actions involving prison conditions.
Section 1997e(a) now provides that "[n]o action shall be brought with respect to
prison conditions under [federal law] by a prisoner confined in any jail, prison, or
other correctional facility until such administrative remedies as are available are
exhausted."



      2
        Johnson's initial complaint was, in fact, dismissed by the district court due to
his failure to exhaust administrative remedies prior to filing. However, the district
court then granted Johnson's motion to reopen upon submission of further proof of
exhaustion. It was after the case was reopened that the state filed a motion to dismiss
challenging the timing and proof of Johnson's exhaustion.

                                          -3-
            Beyond doubt, Congress enacted § 1997e(a) to reduce the
      quantity and improve the quality of prisoner suits; to this purpose,
      Congress afforded corrections officials time and opportunity to address
      complaints internally before allowing the initiation of a federal case. In
      some instances, corrective action taken in response to an inmate's
      grievance might improve prison administration and satisfy the inmate,
      thereby obviating the need for litigation. In other instances, the internal
      review might filter out some frivolous claims. And for cases ultimately
      brought to court, adjudication could be facilitated by an administrative
      record that clarifies the contours of the controversy.

Porter v. Nussle, 534 U.S. 516, 524-25 (2002) (internal quotations and citations
omitted).

       Faced with nearly identical facts in Williams v. Norris, this circuit previously
held that it is improper to dismiss without prejudice when available prison remedies
are exhausted "at the time the [district] court ruled." 176 F.3d 1089, 1090 (8th Cir.
1999). Appellants dispute the decision in Williams arguing it is contrary to the
objectives and plain language of section 1997e(a) and no longer tenable given the
recent Supreme Court decision in Booth v. Churner, 532 U.S. 731 (2001), and various
opinions of the Eighth Circuit.

        In Booth, the inmate did not exhaust his administrative remedies because the
prison grievance system had no provision for recovery of money damages, the very
relief the inmate was seeking. Id. at 734. The question in Booth was "whether an
inmate seeking only money damages must complete a prison administrative process
that could provide some sort of relief on the complaint stated, but no money." Id.
Thus, the crux of the case in Booth was the meaning of the phrase "administrative
remedies . . . available" in section 1997e(a). Id. at 736. The Booth Court held:
"Congress has provided in § 1997e(a) that an inmate must exhaust irrespective of the
forms of relief sought and offered through administrative avenues." Id. at 741 n.6.
In so holding, the Court noted that "[t]he 'available' 'remed[y]' must be 'exhausted'

                                         -4-
before a complaint under § 1983 may be entertained." Id. at 738 (alterations in
original).

     The Supreme Court further addressed the issue of exhaustion under section
1997e(a) in Porter, holding that exhaustion is now mandatory. 534 U.S. at 524.

      The current exhaustion provision differs markedly from its predecessor.
      Once within the discretion of the district court, exhaustion in cases
      covered by § 1997e(a) is now mandatory. All "available" remedies must
      now be exhausted; those remedies need not meet federal standards, nor
      must they be "plain, speedy, and effective." Even when the prisoner
      seeks relief not available in grievance proceedings, notably money
      damages, exhaustion is a prerequisite to suit. And unlike the previous
      provision, which encompassed only § 1983 suits, exhaustion is now
      required for all "action[s] . . . brought with respect to prison conditions,"
      whether under § 1983 or "any other Federal law."

Id. (internal quotations and citations omitted). In light of the Supreme Court holdings
in Booth and Porter, our holding in Williams is no longer tenable. Under the plain
language of section 1997e(a), an inmate must exhaust administrative remedies before
filing suit in federal court. Thus, in considering motions to dismiss for failure to
exhaust under section 1997e(a), the district court must look to the time of filing, not
the time the district court is rendering its decision, to determine if exhaustion has
occurred. If exhaustion was not completed at the time of filing, dismissal is
mandatory.

      We also recognize the holdings of many of our sister circuits that permitting
exhaustion pendente lite undermines the objectives of section 1997e(a) and that the
language of section 1997e(a) clearly contemplates exhaustion prior to the
commencement of the action as an indispensable requirement, thus requiring an
outright dismissal of such actions rather than issuing continuances so that exhaustion
may occur. See McKinney v. Carey, 311 F.3d 1198, 1200 (9th Cir. 2002) (affirming

                                          -5-
dismissal of inmate's complaint who was in the process of exhausting his
administrative remedies); Medina-Claudio v. Rodriguez-Mateo, 292 F.3d 31, 36 (1st
Cir. 2002) (affirming dismissal when inmate failed to exhaust the administrative
remedies in place); Neal v. Goord, 267 F.3d 116, 121-22 (2d Cir. 2001) (affirming
dismissal of inmate's complaint because he failed to exhaust his administrative
remedies on each of his claims, although some were exhausted during the pendency
of his litigation); Jackson v. Dist. of Columbia, 254 F.3d 262, 269 (D.C. Cir. 2001)
(affirming dismissal of inmates' complaint because they had begun, but not yet
exhausted, the prison grievance procedure); Freeman v. Francis, 196 F.3d 641, 645
(6th Cir. 1999) (dismissing inmate's complaint because he filed his federal complaint
before allowing the administrative process to be completed); Perez v. Wisconsin
Dep't of Corrections, 182 F.3d 532, 538 (7th Cir. 1999) (remanding for dismissal and
reversing the district court's refusal to dismiss when, at the time the district court was
ruling on the motion to dismiss, the inmate had fully exhausted his administrative
remedies but had not done so at the time of filing).

       Turning to the instant cases, we acknowledge that one of the objectives of
section 1997e(a) is to resolve inmate complaints administratively without the
necessity of intervention of the federal courts. In this case uniquely, Johnson and
Fudge have now made all efforts to resolve their complaints administratively. There
is nothing else for these inmates to do. In this posture, and because we are the first
panel in this circuit to explicitly rule on this issue, we refrain from reversal only to
avoid the expenditure of additional resources on the part of the parties and the court.
In so deciding, however, we reiterate that should the district court be faced with
identical circumstances in the future, dismissal is required under section 1997e(a).

      Accordingly, we affirm.




                                           -6-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -7-